This action seeks a foreclosure of a mortgage given January 28th, 1909, to secure the payment of a negotiable note for $7,500. This mortgage was given in part consideration for the purchase from the plaintiffs of a farm by the defendant in reliance upon the fraudulent representations of the plaintiffs. Upon discovery of the fraud the defendant demanded a return of the consideration of said sale and a release of said mortgage.
This case (No. 413) and the preceding case (No. 412) were tried together and a common finding made, applicable to each case on appeal. Together they sought a restoration of the defendant to his position antecedent to the sale. The defendant set up the fraud in the sale as a bar to the foreclosure. The considerations determining 412 control 413. The judgment finding the issues for the defendant was the necessary conclusion upon such finding.
   There is no error.
In this opinion the other judges concurred.